Citation Nr: 0020484	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  97-28 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for a chronic back disorder before December 3, 1997.  

2.  Entitlement to a disability rating greater than 20 
percent for a low back disorder with lumbar disc disease and 
traumatic arthritis from December 3, 1997.  

3.  Entitlement to a disability rating greater than 10 
percent for residuals of a head injury.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1978 to June 1982.  He 
also had a period of active duty for training from October 
1976 to February 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The Board construes statements made by the veteran during the 
March 1997 personal hearing and the May 2000 hearing before a 
member of the Board as a claim for a psychiatric disorder as 
secondary to service-connected disabilities, including 
residuals of a head injury and chronic low back disorder.  
The RO has never developed or adjudicated this claim.  
Therefore, the matter is referred to that office for the 
proper action.   


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  Prior to December 3, 1997, the veteran's chronic back 
disorder was primarily manifested by subjective complaints of 
constant, radiating low back pain, tingling and numbness in 
the legs, objective evidence of some limitation of motion 
with pain on motion, and spinal muscle tenderness.  There was 
no evidence of muscle spasm with motion, marked limitation of 
forward flexion, unilateral loss of lateral spine motion, 
spinal deformity, arthritic changes, weakness, or atrophy.  

3.  From December 3, 1997, the veteran's low back disorder 
with lumbar disc disease and traumatic arthritis has been 
manifested by continued subjective complaints of constant, 
radiating low back pain, limitation of motion, and tingling 
and numbness in the legs.  There has been objective evidence 
of significant limitation of motion on forward flexion and 
lateral flexion, with some limitation of motion on all other 
maneuvers, all due to pain, as well as intermittent evidence 
of positive straight leg raising, sensory deficit, and muscle 
tenderness.  There has also been no evidence of muscle spasm, 
absent ankle or knee reflexes, muscle atrophy, or spinal 
deformity.   

4.  The service-connected residuals of a head injury consist 
of subjective complaints of headaches, dizziness, difficulty 
with memory and concentration, and ringing in the ears.  
There is no objective evidence of neurological sequelae and 
no evidence of diagnosis of multi-infarct dementia associated 
with head trauma.  

5.  The veteran currently has the following service-connected 
disabilities: low back disability with lumbar disc disease 
and traumatic arthritis, rated as 40 percent disabling; 
duodenitis and esophagitis with a history of peptic ulcer 
disease, rated as 20 percent disabling; a skin disorder of 
the right hand and both feet, rated as 10 percent disabling; 
residuals of a head injury, rated as 10 percent disabling; 
residuals of a fractured anterior maxilla, rated as 0 percent 
disabling; facial scars, rated as 0 percent disabling; and 
neuritis of the seventh (facial) cranial nerve, including 
partial loss of taste, rated as 0 percent disabling.  The 
veteran's combined service-connected disability rating is 60 
percent.    

6.  By his report, the veteran has completed four years of 
college with courses in accounting and science, though he has 
not earned a degree.  He was last employed in December 1994 
as a maintenance and grounds worker.  His prior work history 
includes other labor-related jobs, as well as some 
supervisory positions.  He has been unable to find employment 
due to his need for numerous medical appointments every 
month.  The veteran is receiving disability retirement 
benefits and Social Security disability benefits.  

7.  The veteran's service-connected disabilities preclude him 
from securing and maintaining a substantially gainful 
occupation.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 
percent for chronic back disorder before December 3, 1997 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Code 5295 (1999).

2.  The criteria for a 40 percent disability rating 
subsequent to December 3, 1997, for a low back disorder with 
lumbar disc disease and traumatic arthritis have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Code 5293 (1999).

3.  The criteria for a disability rating greater than 10 
percent for residuals of a head injury have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1-4.7, 4.20, 4.21, 4.124a, Diagnostic Code 8045, 4.130, 
Diagnostic Code 9304 (1999); 38 C.F.R. § 4.132, Diagnostic 
Code 9304 (1996).   

4.  The criteria for entitlement to TDIU have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.340, 3.341, 4.16, 4.19 (1999).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claims for increased ratings, to include the claim 
for TDIU, is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.102 (1999).  The Board is also satisfied 
that all relevant facts have been properly and sufficiently 
developed to address the issue at hand.

Factual Background

The RO initially awarded service connection for a chronic 
back disorder and residuals of a head injury in a January 
1983 rating decision.  At that time, a 10 percent rating was 
assigned for each disability.  The RO continued those 
evaluations in an August 1995 rating action.  

The veteran provided the RO with a copy of a July 1996 
disability determination from the Social Security 
Administration (SSA) in support of a claim for TDIU.  The SSA 
found that the veteran was disabled for purposes of awarding 
SSA benefits from December 1994 due to disabilities including 
orthopedic injuries and joint pain, a fractured maxilla with 
temporal mandibular joint syndrome, a fractured nose, low 
back pain, headaches, depression, a fungiform disorder of the 
hands and feet, and carpal tunnel syndrome.  

In August 1996, the veteran submitted a claim for increased 
disability ratings for all of his service-connected 
disabilities, as well as a formal claim for TDIU.  On the 
TDIU claim form, he related that he was disabled due to back 
and foot trouble, arthritis, and traumatic brain disease.  He 
became too disabled to work in December 1994, when he last 
worked on a full-time basis.  He had been employed as a 
laborer performing grounds and maintenance work since October 
1993.  Before that time, he worked performing labor and 
operating a forklift.  The veteran indicated that he left his 
last job due to disability and expected to receive disability 
retirement benefits.  He had not sought employment.  The 
veteran related that he had a high school education and two 
years of college with courses in accounting.  

The veteran was afforded a VA general medical examination in 
August 1996.  He related that since his head injury, he had 
experienced daily headaches and tinnitus.  A previous 
computed tomography (CT) scan of the brain was normal.  He 
also complained of constant lower back pain with radicular 
pain bilaterally.  He had difficulty bending and reaching up.  
The veteran took numerous medications, including two 
medications for pain.  Due to headaches and the medications, 
he had not driven in over a year.  The examiner commented 
that the veteran used a cane and favored his right leg.  He 
was also wearing a back brace.  On examination, there was 
full range of motion of the lumbar spine with pain on motion, 
as well as diffuse tenderness of the spine.  Straight leg 
raising was positive at 45 degrees on the left.  Heel and toe 
walking was painful.  Examination of the cranial nerves was 
normal.  Reflexes were 1+ and equal in the arms and legs.  
Psychiatric examination was normal.  The examiner attached a 
copy of the report of a May 1996 whole-body bone scan, which 
was normal.  The diagnoses included residuals of a head 
injury and history of lumbar strain with residual lower back 
pain.

In September 1996, the RO received a statement from the 
veteran's employer concerning his present employment status.  
The statement indicated that the veteran was currently on the 
employment rolls, but was not working.  He last worked in 
December 1994.  It was noted that the veteran had applied for 
disability retirement, but that a decision had not yet been 
reached.  

In an October 1996 rating decision, the RO continued the 10 
percent disability ratings for the back and head 
disabilities.  The RO also denied entitlement to TDIU.  The 
veteran timely appealed that decision.  

In March 1997, the veteran testified at a personal hearing.  
With regard to the head injury, he indicated that he suffered 
from chronic, daily headaches and had a lot of neurological 
problems due to the injury.  About once a month, the 
headaches were severe enough to cause blurred vision and 
nausea.  He had driving privileges taken away where he used 
to work associated with an incident caused when he could not 
see.  Medication did not always relieve the pain.  Other 
residuals included ringing and buzzing in his ears, both of 
which occurred daily, memory loss, and shaking.    

With respect to the chronic back disorder, the veteran 
related that he could not bend past his knees.  He had 
problems sitting for a long time.  He experienced constant 
numbness, tingling, and a burning sensation in both legs, 
worse on the right.  He was told that he had nerve damage in 
his legs.  He thought he could walk half a block without 
resting.  The veteran wore a back brace, used a cane for 
stability when walking, slept on an orthopedic mattress, and 
participated in physical therapy, traction, and massage.  
 
Finally, concerning his claim for TDIU, the veteran related 
that he last worked in December 1994, when he had performed 
maintenance and labor.  He was on disability retirement and 
received SSA disability.  Even with his education and 
training, he stated he was not able to get a job due to his 
medications and numerous medical appointments.   

Following the hearing, the RO obtained the veteran's VA 
medical records.  Psychiatric evaluation during an August 
1995 hospitalization for unrelated surgery was negative for 
deficiencies of cognition, communication, or memory.  An 
October 1995 CT scan of the brain ordered to evaluate for 
complaints of headaches and dizziness was normal.  The 
veteran presented to the neurology clinic in December 1995 
with complaints of headaches since 1979.  He described a 
shooting pain that lasted 20 to 30 minutes, sensitivity to 
light, and ringing in his ears.  Motrin and Aspirin only 
helped a little; he had to lie down.  Neurological 
examination was normal except for somewhat reduced strength 
in all extremities.  The assessment was chronic tension-type 
headaches with associated neurogenic pain.  
  
VA records showed that in January 1996 the veteran underwent 
nerve conduction studies and EMG for evaluation of low back 
pain with pain on the soles of the feet since an accident in 
1979.  The studies were normal.  Physical therapy notes dated 
in January 1996 reflected the veteran's report of a very bad 
episode of pain in the back and through the hips.  He could 
not stand and support his weight for three days.  The veteran 
followed up with the neurology clinic in March 1996.  The 
frequency of headaches was decreased.  Otherwise, his 
complaints were essentially unchanged.  Neurological 
examination was unchanged except for brisker than average 
reflexes in the upper extremities.  The physician commented 
that the veteran used a cane due to occasional 
lightheadedness when standing.  The assessment was unchanged 
from December 1995.  Orthopedics notes dated in April 1996 
showed that the veteran complained of low back pain, leg 
pain, and foot pain and cramps.  The physician noted that 
electrodiagnostic studies were normal.  Physical examination 
was normal.  During a May 1996 follow up for headaches, the 
veteran related that they occurred every day or more often, 
depending on stress, were accompanied by nausea, and lasted 
20 to 30 minutes.  Neurological examination was essentially 
unchanged.  The assessment was unchanged.  

In September 1997, the veteran submitted an August 1997 
report of an electromyogram (EMG) ordered for evaluation of 
complaints of right leg peripheral polyneuropathy, i.e., 
pain, numbness, and tingling.  The results suggested the 
presence of an early axonal neuropathy.  The physician 
indicated that such a disorder might partially account for 
the veteran's complaints.   

VA orthopedic clinic records dated in September 1997 revealed 
that range of motion of the lumbar spine was to 90 degrees on 
forward flexion, 10 degrees on backward extension, and 30 
degrees on lateral flexion bilaterally.  Straight leg raising 
was negative.  Strength and reflexes were normal.  There was 
tenderness over L1-2 on the midline.  Undated neurology notes 
indicated that the veteran had recent complaints of right leg 
numbness.  Examination of the right leg showed soft tissue 
swelling around the ankle with venous stasis.  There was no 
weakness or loss of sensation.  

The veteran was hospitalized in a VA facility in January 1998 
for back surgery.  He had developed low back and left leg 
pain after a coughing episode in November 1997.  Examination 
revealed positive straight leg raising bilaterally, L5 
sensory changes, and mild left dorsiflexor weakness.  The 
diagnosis was left L4-5 disc herniation.  He underwent 
laminotomy, foraminotomy, and diskectomy at that level.   

In January 1998, the veteran underwent a series of VA 
examinations, including a neurology examination.  He 
complained of a difficult time thinking, spelling, and 
writing.   

In a May 1998 rating decision, the RO recharacterized the 
veteran's back disability as a low back disorder with lumbar 
disc disease and traumatic arthritis.  Following the award of 
a temporary total disability rating related to his surgery, 
the RO reestablished the 10 percent disability rating.  

In July 1998, the RO secured additional VA medical records.  
The veteran presented in early December 1997 with complaints 
of constant low back pain with radiation to both legs for 
about two weeks, some foot numbness, and generalized leg 
weakness.  He had partial relief only when lying down.  On 
examination, straight leg raising was positive at 30 degrees 
on the right and 10 degrees on the left.  There was mild 
plantar numbness and point tenderness in the lumbar area.  He 
was unable to heel or toe walk due to pain.  Magnetic 
resonance imaging (MRI) performed several days later showed 
large disc bulging posteriorly causing mild to moderate L4-5 
nerve root compression and mild to moderate canal stenosis, 
both worse on the left.  In January 1998, the veteran had 
worsening low back pain with occasional urinary incontinence 
and left leg sciatica.  Straight leg raising was positive on 
the left at about 10 to 20 degrees. 

In June 1998, the veteran was afforded a VA orthopedic 
examination.  No medical records were available for review.  
The veteran reported chronic low back pain on the left side 
that radiated down the leg and into the foot.  He described 
the pain as sharp, throbbing, and constant, though it was 
better than before the surgery.  The pain was slightly 
increased with stooping or bending and decreased by lying 
down on a hard surface, with medication, or with massage.  
The veteran also reported having numbness in the left leg and 
the right anterior thigh.  He took several pain medications 
and continued to use a back brace and a cane.  Examination 
revealed a slow gait using a cane with a limp of the right 
leg.  Range of motion testing revealed forward flexion to 65 
degrees, lateral flexion to 15 degrees bilaterally, and 
rotation to 40 degrees bilaterally.  The veteran stopped 
motion on forward flexion and right lateral flexion when pain 
began.  Straight leg raising bilaterally increased left lower 
back pain.  There was tingling with light touch over the toes 
of both feet and decreased sensation to light touch over the 
left leg.  The lumbar paraspinal muscles were tender 
bilaterally.  Otherwise, the musculature was normal.  There 
was no postural abnormality, fixed deformity, spasm, weakness 
in the back or lower extremities, or back pain with resisted 
motion of the lower extremities.  Diagnosis was status post 
lumbar laminectomy for L4-5 herniated disc.   

The August 1998 addendum to June 1998 VA orthopedic 
examination noted that the veteran was recalled in July 1998 
for additional range of motion testing of the lumbar spine.  
There was forward flexion to 50 degrees, backward extension 
to 20 degrees, right lateral flexion to 30 degrees, left 
lateral flexion to 20 degrees, right rotation to 35 degrees, 
and left rotation to 30 degrees.  The veteran had end-of-
motion pain on all maneuvers.  Straight leg raising was 
negative on the right, but positive on the left at 35 
degrees.   

In a November 1998 rating action, the RO increased the 
evaluation for the veteran's back disability to 20 percent 
effective from December 3, 1997.  The 10 percent rating for 
residuals of a head injury was confirmed and continued.  

In January 1999, the RO received a notice from Ireland Army 
Community Hospital indicating that it had no medical records 
related to the veteran's disability retirement.  

In February 1999, the RO received a copy of the December 1996 
letter from the Office of Personnel Management in which it 
notified the veteran that his application for disability 
retirement was approved.  Attached to the letter was a 
certification from the veteran's supervisor indicating that 
the veteran was not able to perform the labor or to operate 
the tools or vehicles required in his position due to his 
health problems and medications he took for them.  

Additional VA medical records generally show that the veteran 
was treated at the pain clinic through January 1999 for 
problems including low back pain and headaches.  Nerve block 
injections and TENS unit therapy provided good immediate pain 
relief.  EMG and nerve conduction studies performed in May 
1999 were negative for neuropathy or cervical radiculopathy.

In November 1999, the veteran was afforded a series of VA 
examinations.  During the general medical examination, he 
grimaced when sitting up from a lying position on the 
examination table.  The head and neck were normal.  Bilateral 
hip flexion produced stated pain in the lower back.  Hip 
abduction, adduction, and rotation bilaterally generally 
produced stated pain in the low back or grimacing secondary 
to pain at the ends of motion.  There was no muscle spasm or 
atrophy.   

In addition, the veteran underwent a VA psychiatric 
examination in November 1999.  He claimed to have had many 
medical problems from being hit by a drunk driver and from 
receiving a blow to the head during an assault.  Examination 
revealed no impairment of thought processes or communication.  
The examiner commented that the results of the Minnesota 
Multiphasic Personality Inventory-II (MMPI-II) showed that 
the veteran tended to exaggerate all of his symptoms to the 
point where he would appear extremely psychotic or ill, 
compared to his clinical presentation, which was quite 
rational and clear.   

In connection with his VA examination, the veteran underwent 
neuropsychological testing in November 1999.  He reported 
that he had completed four years of college but had not 
received a degree.  He was taking courses in accounting and 
science.  He had a history of injuries in service.  He also 
had a history of alcohol abuse, though not for ten years.  
During the interview, the examiner observed that the veteran 
was alert and oriented, without obvious dysarthria, 
dysprosody (sic), or dysphasia.  The veteran completed a 
battery of tests for evaluation of cognitive functioning, 
personality, depression, and enduring personality traits.  
With respect to cognitive functioning, the examiner commented 
that the results were all in the impaired range, which was 
inconsistent with his clinical presentation and were 
generally associated with much more severe injuries.  On the 
MMPI-II, the veteran scored off the scale for exaggeration of 
symptomatology.  In summary, the examiner felt that the test 
results did not accurately represent his current condition 
due to overendorsement of symptomatology.  He opined that the 
veteran might suffer from a mild degree of cognitive 
impairment secondary to his reported mild head injury.    

The veteran also underwent a VA neurology examination in 
November 1999.  His primary problem was chronic low back 
pain, which he described as a severe, intermittent, sharp 
pain that radiated from the bilateral knees down to the toes.  
He had mild relief with medication.  He also complained of 
weakness or giving out of the extremities and unsteady gait.  
In addition, the veteran gave a history of head injury with 
current headaches and memory problems.  The headaches 
consisted of intermittent, shooting pains that started on the 
left occipital area.  They lasted 30 minutes to 3 hours and 
occurred almost every day.  They woke him up and caused other 
sleeping difficulties.  He denied any occurrence of double 
vision, loss of vision, or dizziness.  On examination, the 
veteran was alert and oriented.  He had poor recall, but was 
able to follow three-stage commands and draw a dissecting 
diagram.  Neurological examination was normal except for 4/5 
strength with hand grip and hip flexion secondary to pain and 
difficulty with tandem walking.  He was able to stand with a 
cane.  An MRI of April 1999 was reported as unremarkable.  
The examiner commented that with the veteran's history of 
head trauma with multiple facial fractures, it was likely 
that injury with memory problems would result, though it was 
difficult to prove, particularly with normal radiographic 
studies.  He added that the headache was more of a tension 
headache, with a likely etiology of occipital neuralgia, 
which might be secondary to muscle sprain or the veteran's 
malocclusion and fracture.  

Finally, in November 1999, the veteran presented for a VA 
orthopedic examination. He continued to report daily, 
stabbing pain in the lower back that radiated to the 
buttocks.  The pain could be severe if he tried to lift 
anything.  He also described back weakness, stiffness, and 
fatigability.  Due to these symptoms, he was unable to hike, 
ride a bike, take long walks, or have certain types of jobs.  
He continued to take medication and use a TENS unit, a back 
brace, and a cane.  Range of motion testing on examination 
revealed forward flexion to 50 degrees with end-of-motion 
stated pain, backward extension to 25 degrees with end-of-
motion grimace, lateral flexion bilaterally to 20 degrees 
without pain, right rotation to 40 degrees and left rotation 
to 35 degrees without pain.  Heel and toe walking caused 
reported pain in the low back and posterior thighs.  There 
was also lower back pain with resisted bilateral hip flexion.  
Straight leg raising and knee extension were negative.  There 
was no postural abnormality, fixed deformity, or muscle 
tenderness or other abnormality.  Sensation, strength, and 
reflexes were all normal.  The diagnosis was status post 
lumbar laminectomy.  

The veteran testified before a member of the Board in May 
2000.  On the issue of unemployability, his testimony was 
essentially unchanged from March 1997.  He related that, in 
the federal civil service, he had worked as a warehousing 
supervisor, a nurse, a grounds worker, and a dining facility 
supervisor.  He believed that he had been found disabled 
primarily due to service-connected disabilities.  With 
respect to his head injury, the veteran alleged residuals 
including headaches, fainting spells or black-outs, memory 
problems, an inability to concentrate, and dizziness.  He 
reported that an MRI performed in 1998 showed that he had a 
brain aneurysm.  The description of his headaches was 
unchanged.  Finally, with respect to his low back disorder, 
the veteran related no changes in his symptoms.  At this 
time, he was incapacitated by back pain three or four times a 
week.  He reported that he had been diagnosed with neuropathy 
and neuritis of the legs due to the back.  The veteran 
explained that his monthly treatments at the VA pain clinic 
relieved the pain for a day or two.  His course of VA 
physical therapy was unsuccessful, though he continued to 
engage in a home exercise program.  He still took numerous 
pain medications and used a back brace, a cane, and a TENS 
unit.   

Analysis

Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

1.  Chronic Back Disorder Prior to December 3, 1997

Prior to December 3, 1997, the RO evaluated the veteran's low 
back disorder as 10 percent disabling under Diagnostic Code 
(Code) 5295, lumbosacral strain.  38 C.F.R. § 4.71a.  A 10 
percent rating is assigned when there is lumbosacral strain 
with characteristic pain on motion.  A 20 percent rating is 
in order when there is lumbosacral strain with muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in the standing position.  A maximum schedular 
evaluation of 40 percent is awarded when the disability is 
severe, with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.

The Board notes that there are other diagnostic codes for 
spinal disability that provide for disability ratings greater 
than 10 percent.  However, there is no evidence to support 
the application of Code 5285, residuals of vertebral 
fracture, or Code 5289, ankylosis of the lumbar spine.  
Although the veteran describes symptomatology associated with 
neurological abnormality during this time, the objective 
evidence generally fails to support such a finding.  
Therefore, prior to December 3, 1997, the evidence does not 
support the application of Code 5293, intervertebral disc 
syndrome.  Finally, the Board notes that limitation of motion 
of the lumbar spine, Code 5292, is contemplated by the 
criteria for lumbosacral strain.  Accordingly, the Board 
finds that the veteran's low back disability, prior to 
December 3, 1997, is most appropriately evaluated under Code 
5295.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).

Prior to December 3, 1997, the veteran's subjective 
complaints primarily consisted of constant, radiating low 
back pain, limitation of motion, and tingling and numbness in 
the legs.  Objectively, the evidence of record showed some 
limitation of motion with pain on motion.  There was no 
evidence of muscle spasm with motion, marked limitation of 
forward flexion, unilateral loss of lateral spine motion, 
spinal deformity, or arthritic changes in the lumbar spine.  
Absent such evidence, the Board cannot conclude that the 
disability warranted more than a 10 percent disability rating 
under Code 5295.  38 C.F.R. § 4.7.  In addition, evidence of 
functional loss consisted only of muscle tenderness.  Again, 
there was no evidence of spasm or deformity, and no evidence 
of weakness or atrophy.  Accordingly, there is no basis for 
additional compensation for functional loss.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  Therefore, the 
Board finds that the preponderance of the evidence is against 
a disability rating greater than 10 percent for chronic back 
disorder before December 3, 1997.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Code 5295.    

2.  Low Back Disorder with Lumbar Disc Disease and Traumatic 
Arthritis 
from December 3, 1997

The veteran's low back disorder with lumbar disc disease and 
traumatic arthritis is evaluated as 20 percent disabling from 
December 3, 1997 under Code 5010, arthritis due to trauma, 
and Code 5293, intervertebral disc syndrome.  38 C.F.R. § 
4.71a.   

Disabilities rated under Code 5010 are evaluated according to 
limitation of motion of the affected part, as degenerative 
arthritis under Code 5003.  Under Code 5292, limitation of 
motion of the lumbar spine, a 20 percent rating is in order 
when there is moderate limitation of motion.  A maximum 
schedular rating of 40 percent is warranted when there is 
severe limitation of motion of the lumbar spine.  

Under Code 5293, a 20 percent evaluation is assigned when 
intervertebral disc syndrome is moderate with recurring 
attacks.  When disability is severe, with recurring attacks 
with intermittent relief, a 40 percent rating is in order.  A 
maximum schedular evaluation of 60 percent is for application 
when the intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  

The Board observes that VA has determined that intervertebral 
disc syndrome involves loss of range of motion.  VAOGCPREC 
36-97.  Therefore, because Code 5293 encompasses limitation 
of motion as well as other symptoms, the Board finds that the 
veteran's low back disorder is most appropriately evaluated 
under Code 5293 from December 3, 1997.  Butts, 5 Vet. App. at 
539.  

As discussed above, when an evaluation of a disability is 
based on limitation of motion, the Board must also consider 
whether there is any additional functional loss.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  Because 
intervertebral disc syndrome involves loss of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under Code 5293.  VAOGCPREC 36-97.  

In this case, from December 3, 1997, the veteran's subjective 
complaints have continued to be constant, radiating low back 
pain, limitation of motion, and tingling and numbness in the 
legs.  Objectively, there is significant limitation of motion 
on forward flexion and lateral flexion, with some limitation 
of motion on all other maneuvers, all due to pain.  In 
addition, there is intermittent evidence of positive straight 
leg raising, sensory deficit, and muscle tenderness.  
However, there is no evidence of muscle spasm, absent ankle 
or knee reflexes, muscle atrophy, or spinal deformity.  
Taking into account functional loss and resolving doubt in 
the veteran's favor, the Board concludes that the veteran's 
overall disability picture from December 3, 1997 more closely 
resembles the criteria for a 40 percent rating under Code 
5293.  38 C.F.R. § 4.7.  A 60 percent evaluation under Code 
5293 requires additional objective evidence of more severe 
neurological manifestation, such as demonstrable muscle spasm 
and absent reflexes, which are not present in this case. Id.   

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 287 (2000); 
VAOPGCPREC 36-97.  Despite the veteran's assertions, the 
evidence does not show that the back disorder alone has 
unusually impacted his ability to work.  

In summary, the Board resolves doubt in the veteran's favor 
and finds that the evidence supports entitlement to a 40 
percent disability rating for low back disorder with lumbar 
disc disease and traumatic arthritis from December 3, 1997.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 4.71a, Code 5293.  

3.  Residuals of a Head Injury

The disability characterized as residuals of a head injury is 
rated as 10 percent disabling under Code 8045, brain disease 
due to trauma.  38 C.F.R. § 4.124a.  Code 8045 specifies that 
purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities.  
Purely subjective complaints such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under Code 9304.  See 
38 C.F.R. § 4.130, Code 9304 (dementia due to head trauma) 
(1999); 38 C.F.R. § 4.132, Code 9304 (dementia associated 
with brain trauma) (1996); 61 Fed. Reg. 52,695 (1996) 
(codified at 38 C.F.R. Part 4) (amending the rating criteria 
for mental disorders).  This 10 percent rating will not be 
combined with any other rating for a disability due to brain 
trauma.  Ratings in excess of 10 percent for brain disease 
due to trauma under Code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.

In this case, the manifestations of the veteran's disability 
from head injury consist of headaches, dizziness, memory and 
concentration problems, and ringing in the ears.  There is no 
objective evidence of any resulting neurological disability.  
In addition, there is no diagnosis of multi-infarct dementia 
due to brain trauma.  In fact, the evidence is generally 
negative for impairment of cognition, memory, or 
communication.  Therefore, the Board cannot conclude that the 
overall disability picture resulting from residuals of a head 
injury is more than 10 percent disabling.  38 C.F.R. § 4.7.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 10 
percent for residuals of a head injury.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Code 8045. 

Entitlement to TDIU

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  Total ratings are 
authorized for any disability or combination of disabilities 
for which the rating schedule prescribes a 100 percent 
evaluation.  38 C.F.R. § 3.340(a)(2).  

A total rating is also authorized for compensation purposes 
if the requirements of 38 C.F.R. § 4.16 are met. Id.  Under 
38 C.F.R. § 4.16(a), a total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. Id.  For the above purpose of 
one 60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war. 
Id.

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(stating that age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

It is also VA's policy, however, that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there are circumstances in the 
veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).

The veteran has the following service-connected disabilities: 
low back disability with lumbar disc disease and traumatic 
arthritis, rated as 40 percent disabling; duodenitis and 
esophagitis with a history of peptic ulcer disease, rated as 
20 percent disabling; a skin disorder of the right hand and 
both feet, rated as 10 percent disabling; residuals of a head 
injury, rated as 10 percent disabling; residuals of a 
fractured anterior maxilla, rated as 0 percent disabling; 
facial scars, rated as 0 percent disabling; and neuritis of 
the seventh (facial) cranial nerve, including partial loss of 
taste, rated as 0 percent disabling.  The veteran's combined 
service-connected disability rating is 60 percent.  See 
38 C.F.R. § 4.25 (combined ratings table).  Therefore, he 
does not satisfy the percentage criteria for an award of 
TDIU.  38 C.F.R. § 4.16(a).  

However, the Board must also consider whether the veteran is 
otherwise unemployable due to service-connected disability.  
38 C.F.R. § 4.16(b).  According to the evidence of record, he 
was last worked in December 1994 as a maintenance and grounds 
worker.  His prior work history includes other labor-related 
jobs, as well as some supervisory positions.  By his report, 
the veteran has completed four years of college with courses 
in accounting and science, though he has not earned a degree.  
Finally, the veteran is currently receiving disability 
retirement benefits and Social Security disability benefits.  
The evidence suggests that these awards are substantially 
based on service-connected disabilities and associated 
circumstances, such as required medications and medical 
appointments.  Resolving doubt in the veteran's favor, the 
Board finds that the evidence supports a finding of 
individual unemployability due to service-connected 
disabilities.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.102, 3.340, 4.16.   



ORDER

Entitlement to a disability rating greater than 10 percent 
for a chronic back disorder before December 3, 1997 is 
denied. 

Entitlement to a 40 percent disability rating, but not more, 
for a low back disorder with lumbar disc disease and 
traumatic arthritis from December 3, 1997 is granted, subject 
to the regulations applicable to the award of monetary 
benefits.  

Entitlement to a disability rating greater than 10 percent 
for residuals of a head injury is denied.  

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to TDIU is granted.    


		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals


 


